



EXHIBIT 10.1




FINANCING AGREEMENT




September 16, 2004




   

This Financing Agreement is entered into by and between Itasca Business Credit,
Inc. (“Lender”) and Insignia Systems, Inc. (“Borrower”).




SECTION I.  LOAN AGREEMENT




At Borrower’s request, Lender in its sole discretion may lend to Borrower up to
eighty percent (80.0%) of the net amount of accounts (as that term is defined in
the Uniform Commercial Code) that are listed in current schedules provided by
Borrower and that are deemed eligible for advances by Lender, or any greater or
lesser percentage at Lender’s absolute discretion.  Loans for additional sums
requested by Borrower may be made at Lender’s sole discretion based upon
Lender’s valuation of other collateral or other factors.  All loans made
pursuant hereto shall be due on demand and shall be evidenced by a Revolving
Note dated September 16, 2004 herewith payable to Lender’s order.  All loans
made pursuant hereto are secured by a security interest in the accounts and
other collateral, as granted to Lender by the Security Agreement between
Borrower and Lender dated September 16, 2004.




At Lender’s discretion, Lender may from time to time make additional loans to
Borrower on a demand basis, evidenced by Term Note(s).  All of the collateral
pledged to Lender shall secure all of Borrower’s obligations under the Revolving
Note and any Term Note(s).




Lender may from time to time furnish to Borrower a statement of Borrower’s
account.  Any such statement shall be conclusive unless and except as written
objections thereto calling Lender’s attention to errors are received by Lender
within 30 days after it is mailed or delivered to Borrower.




SECTION II.  CHARGES




A.

Borrower agrees to pay interest on the net balance owed to Lender at the close
of each day at a rate per annum (computed on the basis of actual number of days
elapsed and a year of 360 days) that is two and one half percent (2.50%) in
excess of the publicly announced prime rate (or other publicly announced prime
rate) of interest charged by Wells Fargo, N.A.  In the event the average loan
balance outstanding is greater than $1,250,000 for 30 days, the borrower agrees
to pay interest on the net balance owed to the Lender at the close of each day
at a rate per annum (computed on the basis of actual number of days elapsed and
a year of 360 days) that is three and one half percent (3.50%) in excess of the
publicly announced prime rate (or other publicly announced prime rate) of
interest charged by Wells Fargo, N.A.  Such interest will be due and payable to
Lender at the close of each month.  Borrower understands that the foregoing
interest rate may not represent the lowest rate charged by the foregoing lender.




B.

If a third party participates in the advances to Borrower, however, the charge
with respect to the portion of the borrowings represented by the third party's
advances will be the amount of its charges and a management fee charged by
Lender by reason of such participation.



1



--------------------------------------------------------------------------------






C.

There will be a net minimum interest charge payable to Lender of $2,500.00 per
month.  Borrower further agrees that if this agreement is terminated under
Section VIII hereof, regardless of the date of such termination, the total
charges which shall have been paid or which shall be payable net to Lender,
shall not be less than $2,500.00 each month for a minimum of twelve months.




D.

Borrower agrees to pay an amount equal to one percent (1.0%) per annum of the
Revolving Note payable to Lender at time of Lender’s initial funding and every
one year anniversary date thereafter until such time that the Revolving Note is
paid.




E.

Borrower agrees to pay a charge of $750 per day per auditor plus out-of-pocket
expenses incurred by Lender in conducting audits and inspections of Borrower’s
books.  




F.

Borrower agrees to pay a wire transfer charge of $15.00 for every wire transfer
processed by Lender and $15.00 for any returned checks charged against its
account for funds deposited on Borrower’s behalf.




SECTION III.  LISTING ACCOUNTS




A.

Prior to or concurrently with Borrower’s initial borrowing hereunder, and
monthly thereafter, Borrower shall furnish to Lender a list and aging of all
accounts owned by Borrower, in form acceptable to Lender; and weekly, or at
other intervals mutually agreed upon, Borrower will deliver to Lender a list of
all accounts created or acquired by Borrower since its last previous list and
aging of accounts.




B.

Borrower warrants that, except as may be disclosed in the lists of accounts
furnished to Lender: each billing correctly states the subject matter and terms
of sale; the merchandise conforms thereto and is in all respects acceptable to
the customer; the date of billing is not prior to shipment; the account debtor
is not a subsidiary or affiliated company of Borrower; and Borrower has no
reason to believe the account will not be paid in the regular course of
business.




SECTION IV.  CUSTODY AND INSPECTION OF RECORDS; HANDLING OF COLLECTIONS




A.

All ledger sheets or cards, invoices, shipping records, correspondence, and
other writings relating to accounts shall, until delivered to Lender or removed
by Lender from Borrower’s premises, be kept on Borrower’s premises without cost
to Lender in appropriate containers in safe places.



2



--------------------------------------------------------------------------------




B.

Until Borrower’s authority to do so is terminated by written notice from Lender
(which notice Lender may give at any time), Borrower will at its expense and on
Lender’s behalf collect as Lender’s property and in trust for Lender all amounts
unpaid on accounts, and shall not mingle such collections with Borrower’s own
funds.  Borrower shall remit all collections to Lender in kind, duly endorsed,
on the same day if practical, otherwise on the following business day; and
Lender shall credit the same to Borrower’s account (subject to final collection
thereof) after allowing three days for collection of such deposits.  This
provision is subject to Lender’s rights under paragraphs 4 and 5 of the Security
Agreement of even date herewith.




C.

If Lender takes over the handling of collections, Lender may remove from
Borrower’s premises all books and records, correspondence, documents and files
relating to accounts; and Lender may without cost or expense to Lender use such
of Borrower’s personnel, supplies, space and equipment at Borrower’s place of
business as Lender may desire for the handling of collections.  Borrower will
pay any and all reasonable internal, office and out of pocket expenses and costs
of collection (including reasonable attorneys fees) incurred by Lender in its
handling of or effort to enforce collections.




SECTION V.  REPORTS




Borrower will furnish to Lender: (a) monthly, in such detail as Lender may
request, written reports, certified as correct by one of Borrower’s officers,
showing all sales of merchandise, returns and allowances, collections, and all
miscellaneous charges and credits affecting the collateral; (b) monthly,
similarly certified financial and operating statements; (c) annually, at
Borrower’s expense, a complete certified audit report of its operations and
condition made by an independent certified public accountant satisfactory to
Lender; and (d) upon issuance, copies of all public accountants' reports
rendered to Borrower while Borrower is indebted to Lender; (e) within five days
after the due date, proof of payment or deposit, when due, of all withholding
and F.I.C.A. taxes owing by Borrower from time to time;  and (f) such other
financial or other information regarding Borrower or any guarantor as Lender may
request.




SECTION VI.  WARRANTIES, REPRESENTATIONS AND COVENANTS




Borrower warrants, represents and covenants with Lender that Borrower shall not:
 permit any levy, attachment or restraint to be made affecting any of Borrower’s
assets; or permit any receiver, trustee or assignee for the benefit of creditors
to be appointed to take possession of any or all of Borrower’s assets.  Except
with Lender’s prior written consent, Borrower shall not: (a) other than in the
ordinary course of its business, sell, lease or otherwise dispose of or transfer
any of its assets; (b) merge or consolidate with any other corporation; (c)
acquire any other corporation; (d) enter into any transaction not in the usual
course of its business; (e) make any investment in the securities of any person,
association, firm, entity or corporation other than securities of the United
States of America; (f) guarantee or otherwise become in any way liable with
respect to the obligations of any person, association, firm, entity or
corporation except by endorsement of instruments or items of a payment for
deposit to Borrower’s general account or which are transmitted or turned over to
Lender on account of Borrower’s obligations; (g) pay or declare any dividends
upon its capital stock; (h) redeem, retire, purchase or otherwise acquire
directly or indirectly any of its capital stock; (i) make any change in
Borrower’s capital structure or in any of its business objectives, purposes and
operations which might in any way adversely affect its ability to repay its
obligation; (j) make any distribution of its property or assets; (k) incur any
debts for borrowed money;  (l) incur any debts other than trade payables which
must be incurred and paid in the ordinary course of Borrower’s business;  or (m)
make any loan, advance, contribution



3



--------------------------------------------------------------------------------



or payment of money or goods to any subsidiary, affiliated or parent corporation
or to any officer, director or stockholder thereof (except compensation for
personal services rendered).  In addition, Borrower further agrees that it will
not encumber, pledge, assign or permit to be created a lien or security interest
in any of Borrower’s property except for the liens in favor of the following
persons on the following property:
______________________________________________________________________________
______________________________________________________________________________.
Borrower hereby represents that none of the accounts shall at any time be
subject to a bond or other surety unless Borrower has notified Lender in writing
in advance of obtaining the bond.  All covenants, representations and warranties
set forth in this agreement and in any other agreements executed by Borrower in
connection herewith and all terms, conditions, provisions and agreements to be
performed by Borrower pursuant to this agreement and such other agreements shall
be true and satisfied at the time of Borrower’s execution and shall survive the
closing thereof and the execution and delivery of such agreements.




SECTION VII.  MISCELLANEOUS




A.

Borrower agrees that Lender may from time to time, for its convenience,
segregate or apportion the collateral for purposes of determining the amounts
and maximum amounts of loans and advances which may be made hereunder.
 Nevertheless, Lender’s security interest in all such collateral, and any other
collateral rights, interest and properties which may now or hereafter be
available to Lender, shall secure and may be applied to the payment of any and
all loans, advances and other indebtedness secured by Lender’s security
interest, in any order or manner of application and without regard to the method
by which Lender determines to make loans hereunder.




B.

Borrower hereby irrevocably makes, constitutes and appoints Lender, or any
person whom Lender may designate, Borrower’s true and lawful attorney with power
to receive, open and dispose of all mail addressed to Borrower; to endorse the
name of Borrower’s company upon any notes, acceptances, checks, drafts, money
orders or other means of payment that may come into Lender’s possession as
payment of or upon accounts or other collateral; to endorse the name of
Borrower’s company on any invoice, freight or express bill or bill of lading
relating to any collateral; to sign Borrower’s name to drafts against debtors,
to assignments and verification of accounts and notices thereof to debtors; and
to do all other things necessary or proper to carry out the intent of this
agreement.




C.

At Lender’s request, Borrower will deliver customers' monthly statements to
Lender for examination and for mailing in Borrower’s stamped addressed envelope.
 From time to time, Lender or its representatives may verify directly with
customers the amounts owing, or at Lender’s request, Borrower or its independent
accountants will do so and deliver the results to Lender in any manner
satisfactory to Lender.




D.

Borrower agrees that any bank participating with Lender in loans to Borrower
hereunder may exercise any and all rights of banker's lien or set-off with
respect to such participation as fully as if such participant had lent directly
to Borrower the amount of such participation.




E.

Borrower agrees to reimburse Lender for all attorney fees, filing fees, and
other out-of-pocket expenses Lender may incur in connection with the negotiation
and/or the interpretation of this agreement or any related agreements, the
preparation of documents relating thereto, perfecting any security interest or
lien granted thereby, or enforcing any of its obligations to Lender arising
under this or any other agreement between



4



--------------------------------------------------------------------------------



Lender and Borrower, regardless of whether litigation is commenced.  In
addition, Borrower will reimburse Lender for any out-of-pocket expenses incurred
by Lender in managing Borrower’s account, including any costs for wire transfers
and the costs of checks returned for insufficient funds.  If Lender elects,
Lender may treat the amount of any such expense as a loan to Borrower and add
the amount to Borrower’s loan account with Lender.




F.

This agreement shall bind and inure to the benefit of Lender and Borrower and
the parties’ respective successors and assigns.  This agreement, and all
assignments of collateral shall be construed pursuant to the laws of the State
of Minnesota.  Borrower hereby consents to the jurisdiction of the state and
federal courts located in Hennepin County, Minnesota and agrees that any dispute
arising out of this agreement or any agreement delivered in connection herewith
shall be venued in Hennepin County, Minnesota.  Borrower hereby further waives
any right to a jury trial and agrees that all disputes arising hereunder shall
be tried by the court sitting without a jury.




SECTION VIII.  TERMINATION




Borrower understands that this Financing Agreement represents a discretionary
line of credit and that Lender may refuse to make an advance hereunder at its
discretion.  In addition, Borrower understands that Lender may at its election
make a demand for amounts due hereunder at any time even though the provisions
herein are satisfied.  Borrower agrees to provide Lender with 30 days' prior
written notice of Borrower’s election to terminate this agreement and that any
termination by Borrower shall be subject to the provisions hereof.  Termination
by Borrower shall not impair or affect Lender’s rights and Borrower’s
obligations then existing.





ITASCA BUSINESS CREDIT, INC.
Lender




By    /s/ Gary Peters

Name:  Gary Peters

Title:    Vice President

 

INSIGNIA SYSTEMS, INC.

Borrower




By    /s/ Scott F. Drill

Name:  Scott F. Drill

Title:   Chief Executive Officer







   







5



--------------------------------------------------------------------------------